 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6
      MARTHA BARAJAS de TEJADA,       )                 Case No.: 1:18-cv-01699-SAB
 7                                    )
              Plaintiff,              )                 ORDER RE STIPULATION FOR
 8                                    )                 VOLUNTARY REMAND PURSUANT TO
         v.                           )                 SENTENCE FOUR OF 42 U.S.C. § 405(g)
 9                                    )
                                      )
10   COMMISSIONER OF SOCIAL SECURITY, )
              Defendant.              )
11                                    )
                                      )
12                                    )
                                      )
13                                    )
14            On July 31, 2019, a stipulation was filed to remand this matter back to the Commissioner
15   for further administrative proceedings.
16            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that
17            1.      This action is REMANDED to the Commissioner of Social Security for further
18                    proceedings consistent with the terms of the Stipulation to Remand;
19            2.      Judgment is entered in favor of Plaintiff Martha Barajas de Tejada and against
20                    Defendant Commissioner of Social Security; and
21            3.      The Clerk of the Court is directed to CLOSE this action.
22
     IT IS SO ORDERED.
23
24   Dated:        July 31, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
25
26
27
28


                                                   1
